  Case 5:20-cv-05209-TLB Document 8         Filed 12/29/20 Page 1 of 4 PageID #: 22




                     IN THE UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF ARKANSAS
                             FAYETTEVILLE DIVISION

TODD ALLEN NORMAN                                                          PLAINTIFF

V.                            CASE NO. 5:20-CV-05209

JUDGE MARK LINDSAY; and
PROSECUTING ATTORNEY MATT
DURRETT                                                                DEFENDANTS

                                OPINION AND ORDER

      Todd A. Norman, currently an inmate of the Washington County Detention Center

(“WCDC”), filed this pro se civil rights action under 42 U.S.C. ' 1983. Norman proceeds

in forma pauperis (“IFP”). The case is before the Court for preservice screening under

the provisions of 28 U.S.C. § 1915A. Pursuant to § 1915A, the Court has the obligation

to screen any complaint in which a prisoner seeks redress from a governmental entity or

officer or employee of a governmental entity.

                                I.     BACKGROUND

      Norman has named as Defendants Judge Mark Lindsay and Prosecuting Attorney

Matt Durrett. According to the allegations of the Complaint, Norman maintains that his

bond is excessive and was also doubled. (Doc. 1 at 4). Specifically, he alleges that he

has “2 bonds for 1 charge as well as times (X2).” Id. Further, Norman alleges Judge

Lindsay wrote on the bottom of his arrest warrant that the bond should not be lowered

from $500,000. Id. Norman states that he was already incarcerated at the time his

bond was increased. Id. He contends the bonds are beyond excessive and violate

double jeopardy. Id. at 4-5. Norman makes no specific allegations against Prosecutor


                                           1
  Case 5:20-cv-05209-TLB Document 8               Filed 12/29/20 Page 2 of 4 PageID #: 23




Durrett.

       As relief, Norman seeks compensatory damages in the amount of his bond plus

pain and suffering. He also seeks punitive damages. Finally, he asks that prosecutors

and judges be restricted from “doing this again.” Id. at 7.

                                II.          LEGAL STANDARD

       The Court must dismiss a complaint, or any portion of it, if it contains claims that:

(1) are frivolous, malicious, or fail to state a claim upon which relief may be granted, or

(2) seek monetary relief from a defendant who is immune from such relief. 28 U.S.C.

§ 1915A(b).

       A claim is frivolous if “it lacks an arguable basis either in law or fact.” Neitzke v.

Williams, 490 U.S. 319, 325 (1989). A claim fails to state a claim upon which relief may

be granted if it does not allege “enough facts to state a claim to relief that is plausible on

its face.”   Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). “In evaluating whether

a pro se plaintiff has asserted sufficient facts to state a claim, we hold ‘a pro se complaint,

however inartfully pleaded ... to less stringent standards than formal pleadings drafted by

lawyers.’” Jackson v. Nixon, 747 F.3d 537, 541 (8th Cir. 2014) (quoting Erickson v.

Pardus, 551 U.S. 89, 94 (2007)). However, even a pro se Plaintiff must allege specific

facts sufficient to support a claim. Martin v. Sargent, 780 F.2d 1334, 1337 (8th Cir. 1985).

                                      III.     DISCUSSION

       Judge Lindsay is a state court judge who is presiding over Norman’s criminal

proceedings.     Judges are generally immune from lawsuits. See Mireles v. Waco, 502

U.S. 9, 11 (1991) ("[J]udicial immunity is an immunity from suit, not just from ultimate


                                                 2
  Case 5:20-cv-05209-TLB Document 8           Filed 12/29/20 Page 3 of 4 PageID #: 24




assessment of damages."); Duty v. City of Springdale, Ark., 42 F.3d 460, 462 (8th Cir.

1994) (judges are generally immune from suit for money damages). A presiding judge

in a case is not subject to suit. Pierson v. Ray, 386 U.S. 547, 553–54 (1967).

       Judicial immunity is only overcome in two situations: (1) if the challenged act is

non-judicial; and (2) if the action, although judicial in nature, was taken in the complete

absence of all jurisdiction. Mireles, 502 U.S. at 11; see also Stump v. Sparkman, 435

U.S. 349, 356-57 (1978) (“A judge will not be deprived of immunity because the action he

took was in error, was done maliciously, or was in excess of his authority; rather, he will

be subject to liability only when he has acted in the clear absence of all jurisdiction.”)

(internal citations omitted). Norman has failed to allege any action by Judge Lindsay that

was non-judicial or taken without jurisdiction.

       With respect to Norman’s request for injunctive relief, § 1983 provides that

“injunctive relief shall not be granted unless a declaratory decree was violated or

declaratory relief was unavailable.” 42 U.S.C. § 1983. In this case Norman “has not

alleged that declaratory relief was unavailable or that a declaratory decree was violated;

thus, § 1983 bars [his] claim for injunctive relief.” Justice Network Inc. v. Craighead

Cnty., 931 F.3d 753, 763 (8th Cir. 2019) (citation omitted). Accordingly, Judge Lindsay

is immune from suit.

       Norman’s claims against Prosecutor Durrett must be dismissed because

prosecutors are immune from suit.       The United States Supreme Court in Imbler v.

Pachtman, 424 U.S. 409, 431 (1976), established the absolute immunity of a prosecutor

from a civil suit for damages under 42 U.S.C. § 1983 “in initiating a prosecution and in


                                             3
  Case 5:20-cv-05209-TLB Document 8           Filed 12/29/20 Page 4 of 4 PageID #: 25




presenting the State’s case.” Id. at 427. This immunity extends to all acts that are

“intimately associated with the judicial phase of the criminal process.” Id. at 430; see

also Buckley v. Fitzsimmons, 509 U.S. 259 (1993) (finding that prosecutor acting as an

advocate for the state in a criminal prosecution is entitled to absolute immunity). Norman

makes no specific allegations against Prosecutor Durrett. To the extent Norman may be

asserting a claim against Prosecutor Durrett based on any involvement he had with the

issue of Norman’s bond, those actions were taken in connection with his duties as a

prosecuting attorney. Accordingly, Prosecutor Durrett is entitled to absolute immunity.

See also Brodnicki v. City of Omaha, 75 F.3d 1261 (8th Cir. 1996) (finding that county

prosecutors were entitled to absolute immunity from suit).

                                 IV.    CONCLUSION

      For the foregoing reasons, Norman’s claims against Defendants are DISMISSED

WITHOUT PREJUDICE for failure to state a claim and because Defendants are immune

from suit pursuant to 28 U.S.C. § 1915A(b).

      The dismissal of this case constitutes a strike pursuant to 28 U.S.C.

§ 1915(g). The Clerk is DIRECTED to place a § 1915 strike flag on the case.

      Pursuant to 28 U.S.C. § 1915(a)(3), the Court certifies that any appeal from this

dismissal would not be taken in good faith.

      IT IS SO ORDERED on this 29th day of December, 2020.



                                         _____________________________________
                                         TIMOTHY L. BROOKS
                                         UNITED STATES DISTRICT JUDGE


                                              4
